Citation Nr: 9919019	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left foot 
disorder.  

5.  Entitlement to service connection for a respiratory 
disorder secondary to exposure to herbicide agents. 

6.  Entitlement to service connection for a skin disorder 
secondary to exposure to herbicide agents. 

7.  Entitlement to service connection for a neurologic 
disorder secondary to exposure to herbicide agents. 

8.  Entitlement to a compensable evaluation for residuals of 
a facial scar.  

9.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left foot scar.  

10.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left shoulder scar.  

11.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee scar.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1961 to September 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By December 1994 rating 
decision, the RO denied the claims of service connection for 
bilateral hearing loss and respiratory, skin, and neurologic 
disorders secondary to exposure to herbicide agents in 
Vietnam; granted service connection for residuals of scars of 
the right knee and left shoulder, assigning each a 
noncompensable evaluation; denied compensable evaluations for 
service-connected residuals of scars to the face and left 
foot; and granted service connection for post-traumatic 
stress disorder (PTSD), rating it 30 percent, effective 
November 17, 1993.  The appellant disagreed with these 
determinations, including the denials of service connection, 
the evaluations assigned the service-connected disabilities, 
and the effective date assigned for the grant of service 
connection for PTSD.  This appeal ensued.  

By January 1993 rating decision, the RO increased the 
evaluations for residuals of scars of the left foot, left 
shoulder, and right knee to 10 percent each.  The appellant 
continued his disagreement with the evaluations.  He 
presumably seeks the maximum benefit allowed, and so his 
claim remains in controversy where VA has awarded less than 
the maximum available benefit.  AB v. Brown, 6 Vet. App. 35, 
(1993).   Thus, the issue remains in appellate status as 
stated on the title page above.  Also, in the January 1993 
rating decision, the RO denied the claims of service 
connection for a left shoulder disorder, a left foot 
disorder, and a right knee disorder.  He disagreed and 
perfected appeals as to each of these claims.  

At his April 1997 hearing, the appellant testified that he 
wished to withdraw his appeal for an effective date earlier 
than November 17, 1993 for the grant of service connection 
for PTSD.  See 38 C.F.R. § 20.204.  Thus, the Board has no 
jurisdiction over that claim.  

By January 1999 rating decision, the RO granted a 100 percent 
schedular evaluation for the service-connected PTSD.  That 
decision constituted a full award of the benefit sought on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (overruling West v. Brown, 7 Vet. App. 329 (1995) 
and ruling that a notice of disagreement applies only to the 
element of the claim being decided, such as service-
connectedness).  See also Holland v. Gober, 124 F.3d 226 
(Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 Vet. 
App. 324 (1996).  For this reason, that issue is no longer in 
appellate status.  

In a February 1997 statement, the appellant filed a claim 
seeking service connection for glaucoma.  As that matter has 
not yet been adjudicated, it is referred back to the RO for 
appropriate action.  Where a claim has not yet been addressed 
by the RO andit is not in appellate status, the Board must 
refer, rather than remand, the claim.  See Godfrey v. Brown, 
7 Vet. App. 398, 409 (1995).  

In light of the procedural matters summarized above, the 
issues for appellate review are as set forth on the title 
page of this decision.  The claim of service connection for a 
left foot disorder and the claims seeking higher evaluations 
for residuals of the service-connected facial, left foot, 
left shoulder, and right knee scars are addressed below in 
the Remand portion of this decision.  


FINDINGS OF FACT

1.  Competent evidence has not been submitted to link the 
post-service findings of bilateral hearing loss to the 
appellant's service.  

2.  No competent evidence has been submitted linking post-
service findings of a left shoulder disorder to service.

3.  Competent evidence has not been furnished to link post-
service findings of a right knee disorder to service.

4.  The evidence shows that the appellant has no disease 
listed at 38 C.F.R. § 3.309(e) as presumptively related to 
Agent Orange.  

5.  No competent evidence has been submitted linking post-
service findings of a respiratory, skin, or neurologic 
disorder to the appellant's service, including exposure to 
herbicide agents in Vietnam.  



CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for a left shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim for service connection for respiratory disorder 
secondary to exposure to herbicide agents is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The claim for service connection for a skin disorder 
secondary to exposure to herbicide agents is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  The claim for service connection for a neurologic 
disorder secondary to exposure to herbicide agents is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law and Regulations Regarding Service 
Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Because the appellant served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, sensorineural hearing loss or arthritis 
manifest to a degree of 10 percent within one year from the 
date of termination of such service shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  


II.  Bilateral Hearing Loss

The April 1961 enlistment examination showed hearing of 
15/15, bilaterally, with no complaint or finding of hearing 
loss.  Similar results were noted on March 1962 examination.  
May 1964 audiometry showed pure tone thresholds, in decibels 
(dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
--
20
LEFT
5
5
5
--
0

September 1965 separation examination showed pure tone 
thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
5
LEFT
5
0
5
--
5

November 1965 VA examination did not include audiometric 
testing, but indicated that there was no significant 
abnormality of the ears and no hearing disability found.  

October 1994 VA audiometry showed pure tone thresholds, in 
dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
50
60
LEFT
25
25
25
55
65

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and of 88 percent correct in 
the left ear.  

At his April 1997 hearing, the appellant testified he had 
acoustic trauma in service when a grenade exploded in front 
of him and did not have a meaningful medical examination at 
separation from service that might have identified hearing 
loss.  He stated he thought he had seen an audiologist 
sometime after separation from service, but could not 
remember accurately.  Although he alleged he had a hearing 
test in the 1980s in conjunction with his work at a naval 
facility, which showed hearing loss, he testified that the 
first finding of hearing loss was in the 1994 VA examination.  
He also remarked he had a difficult time hearing while 
attending school.  

As to the first element of a well-grounded claim, the record 
includes competent medical evidence showing a current hearing 
loss.  The audiometric results of the October 1994 VA 
examination meet the minimal definitional requirements of 
impaired hearing.  See 38 C.F.R. § 3.385 (impaired hearing is 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent).  

As for the second element of a well-grounded claim, lay or 
medical evidence of a disease or injury in service, the May 
1964 service audiometric evaluation showed a 20 dB pure tone 
loss at 4000 Hz in the right ear, thereby illustrating a 
hearing loss in that ear.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (pure tone threshold of 20 dB or more 
indicates some degree of hearing loss).  Moreover, the record 
indicates that the appellant was wounded in action and he has 
testified that a grenade exploded near him.  This evidence 
constitutes sufficient evidence of acoustic trauma in 
service.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993) 
(truthfulness of evidence must be presumed when determining 
whether a claim is well grounded).  

Unfortunately, the record does not include competent medical 
evidence, required by the final element of a well-grounded 
claim, linking the evidence of acoustic trauma in service to 
the current impaired hearing first shown in 1994.  The only 
evidence documenting a current hearing loss, the October 1994 
VA examination, does not include any comment by the examiner 
establishing such a link.  As past history the examination 
report noted acoustic trauma in service, but the examiner did 
not state a relationship existed.  This evidence represents 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, and does 
not constitute competent medical evidence.  Such evidence 
cannot enjoy the presumption of truthfulness.  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the extent that 
it based a finding on a recitation by the appellant of his 
own medical history, the information is not probative 
evidence as to the etiology of the disorder.  As the evidence 
is not probative, it cannot form the basis of competent 
medical evidence.

A claim may still be well grounded if the condition is 
observed during service or during any applicable presumptive 
period, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  See 38 C.F.R. § 3.303(b) (when the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim).  In this case, although the appellant testified 
that he had a hearing loss identified in the 1980s, this 
fact, presumed true for the time being, would place the onset 
of hearing loss 15 to 25 years after separation from service, 
leaving a significant break in the continuity of 
symptomatology.  Moreover, the appellant testified that 
hearing loss in the 1980s was noted when he worked at a naval 
rework facility, an industrial work environment presumably 
involving significant noise exposure.  This noise exposure 
would constitute an intercurrent event between the current 
hearing loss and the service separation evaluation and post-
service November 1965 VA examination, both of which showed no 
hearing impairment.  In short, the lack of medical evidence 
linking the current hearing loss to service and the 
circumstances of his post-service employment renders the 
claim implausible. 

The only evidence, then, attempting to link the current 
impaired hearing with service is the appellant's own 
contentions and testimony.  Generally, statements prepared by 
lay persons, who are ostensibly untrained in medicine, cannot 
constitute competent medical evidence to render a claim well 
grounded.  A layperson can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994); Moray v. Brown, 5 Vet. App. 211, 
214 (1003).  However, the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge.  For the 
most part, a witness qualified as an expert by knowledge, 
skill, experience, training, or education must provide 
medical testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The record does not indicate that the 
appellant has the requisite medical expertise to render such 
a medical opinion.  

To be well grounded, a claim need not be conclusive, but must 
be accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits."  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  In the absence of competent medical evidence linking 
the current hearing loss to service, the claim is not well 
grounded.  Because the claim is not well grounded, VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81.  

III.  Left Shoulder and Right Knee Disorders

The service medical records are silent as to any complaints 
of findings of a left shoulder disorder and a right knee 
disorder.  

VA examination in November 1965 showed that the appellant 
complained of right knee shell fragment wounds, with 
complaints of some residual soreness where some of the 
fragments were removed.  He complained of pain when he 
kneeled.  

An April 1994 VA examination revealed that the appellant had 
a shrapnel scar of the left shoulder and took Motrin for 
shoulder pain.  

VA examination in October 1994 showed the appellant stated he 
was wounded in service in the left shoulder and right knee, 
had shrapnel removed from his shoulder, and experienced 
cracking, popping, and occasional locking of the right knee 
since the injury.  He reported he did not seek medical 
attention as it was frowned upon in the military.  He also 
complained of chronic left shoulder pain since service, and 
reported receiving many injections into the shoulder over 
many years that helped somewhat.  Examination of the left 
shoulder revealed limited motion due, in part, to subjective 
pain.  Examination of the right knee showed some limited 
motion.  Although X-rays of the right knee and left shoulder 
were negative, the diagnoses included references to 
arthralgia of the left shoulder and right knee, which the 
examiner opined was not directly related to the shrapnel 
wounds on the basis of the superficial nature of the wounds 
that did not involve the underlying joints.  

VA examination in August 1996 showed a history of wounds to 
the left shoulder and right knee, with decreased range of 
motion and pain of the left shoulder and right knee.  The 
diagnoses included residuals of shrapnel injury to the left 
shoulder and right knee.  

VA clinical records in March, September, and October 1996, 
and in June and July 1997 showed left shoulder pain and 
discomfort.  An October 1996 VA nerve conduction study of the 
left shoulder noted lower limits of normal to borderline 
velocities.  VA X-rays of the left shoulder and right knee in 
May 1997 were normal.  

A private neurologist, in a May 1997 report addressed to VA 
medical professionals, wrote that there was no "clear 
connection" between the left shoulder wound and the numbness 
reported medially in the left upper extremity.  The 
neurologist stated: "I think it is unlikely that a shrapnel 
injury would penetrate to involve the medial cord of the 
brachial plexus, which lies inferiorly without producing more 
extensive brachial plexus injury.  It would be helpful to 
know the results of his EMG and Nerve Conduction Studies."  
The neurologist also stated: "I don't feel there is a 
neurogenic basis for the symptoms related to his right knee 
shrapnel injury."  

A private orthopedist, in a May 1997 report addressed to VA 
medical professionals, wrote that the appellant had 
patellofemoral impingement syndrome of the right knee and 
left shoulder possible internal derangement with adhesive 
capsulitis.  The orthopedist recommended further testing, 
including EMG and nerve conduction studies, and stated the 
left shoulder complaints could be coming from the neck or 
from within the shoulder itself.  

A June 1998 VA EMG/nerve conduction study discussed the 
origin of numbness along the left-hand fingers and the medial 
left arm.  The results were abnormal consistent with cervical 
radiculopathy, possibly ulnar neuropathy, less likely 
brachial plexopathy.  An October 1998 addendum by another 
examiner concurred with the findings of the June 1998 report.  

The evidence summarized above documents a current left 
shoulder disorder, thereby satisfying the initial element of 
a well-grounded claim.  See Caluza, 7 Vet. App. at 506.  The 
October 1994 VA examination report included a diagnosis of 
arthralgia and the May 1997 private orthopedist found 
possible left shoulder internal derangement.  Other VA 
examination and clinical records noted pain and other 
symptomatology associated with the left shoulder.  Although 
the service medical records are silent as to a left shoulder 
injury in service, the record also includes evidence that, 
when presumed true, asserts a left shoulder injury in 
service, thus satisfying the second element of a well-
grounded claim.  See id.; Robinette, 8 Vet. App. at 75-76; 
King, 5 Vet. App. at 21.  

As for the third element of a well-grounded claim, requiring 
competent medical evidence linking the current findings with 
service, the record is limited essentially to two pieces of 
evidence.  In the first, the October 1994 VA examination 
report, the examiner noted the appellant's complaints of pain 
since an injury in service.  To the extent that this comment 
represents information simply recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, it cannot constitute competent medical evidence.  
LeShore, 8 Vet. App. at 410.  Thus, to the extent that the 
October 1994 VA examination report based a finding on a 
recitation by the appellant of his own medical history, the 
information is not probative evidence as to the etiology of 
the disorder.  As the evidence is not probative, it cannot 
form the basis of competent medical evidence.  Moreover, the 
October 1994 VA examiner specifically concluded that 
arthralgia of the left shoulder was not directly related to 
the presumed left shoulder shrapnel wound.  The examiner 
based this opinion on the superficial nature of the wound not 
involving the underlying joint.  Therefore, the unenhanced 
comment concerning medical history and the specific, adverse 
opinion preclude the October 1994 VA examination from being 
considered competent medical evidence linking the current 
left shoulder symptoms and service.  

In the second piece of evidence discussing the etiology of 
the current left shoulder disorder, the May 1997 private 
neurologist found no "clear connection" between the left 
shoulder wound and the numbness reported medially in the left 
upper extremity: "I think it is unlikely that a shrapnel 
injury would penetrate to involve the medial cord of the 
brachial plexus, which lies inferiorly without producing more 
extensive brachial plexus injury."  The private neurologist, 
as well as the private orthopedist, alluded to the need for 
an EMG and nerve conduction studies.  A June 1998 report 
discussing these tests, supported by a October 1998 addendum, 
attributed the left upper extremity neurological symptoms to 
cervical radiculopathy.  These findings, therefore, point to 
some etiology other than a left shoulder wound, presumed to 
have occurred in service, as the origin of the current left 
shoulder disorder.  As such, the May 1997 private 
neurologist's report cannot constitute competent medical 
evidence linking the current left shoulder symptoms and 
service.  

A claim may still be well grounded if the condition is 
observed during service or during any applicable presumptive 
period, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the condition 
to that symptomatology.  Savage, 10 Vet. App. at 495; 
38 C.F.R. § 3.303(b).  In this case, the service medical 
records are silent as to a left shoulder injury in service, 
as is the November 1965 VA examination report, prepared a few 
months after separation from service.  Unfortunately, there 
is no indication in the record of any left shoulder 
symptomatology between service and the April 1994 VA 
examination report showing that the appellant took Motrin for 
pain.  This, and subsequent findings, come over 30 years 
after separation from service and do not represent a 
continuity of symptomatology that might render the claim well 
grounded.  

The sole remaining evidence attempting to establish a link 
between the current left shoulder disorder and service is the 
appellant's contentions and testimony at his April 1997 
hearing.  For the same reasons as stated above, the record 
does not indicate that the appellant has the requisite 
medical expertise to render such a medical opinion linking 
the current left shoulder disorder with service.  See 
Espiritu, 2 Vet. App. 494-95.  

In the absence of competent medical evidence linking the 
current left shoulder symptomatology to service, the claim is 
not well grounded.  Because the claim is not well grounded, 
VA is under no duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81.  

The evidence discussed above documents current right knee 
symptomatology satisfying the initial element of a well-
grounded claim.  See Caluza, 7 Vet. App. at 506.  The October 
1994 and August 1996 VA examination reports noted right knee 
symptomatology, and the May 1997 private orthopedist 
diagnosed patellofemoral impingement syndrome.  Although the 
service medical records are silent as to a right knee injury 
in service, the record also includes evidence that, when 
presumed true, asserts a right knee injury in service, 
thereby satisfying the second element of a well-grounded 
claim.  Id.; Robinette, 8 Vet. App. at 75-76; King, 5 Vet. 
App. at 21.  

As for the final element of a well-grounded claim, however, 
the record does not include competent medical evidence 
linking the current right knee disorder with service.  The 
only evidence discussed above referring to the etiology of 
the right knee symptomatology is the May 1997 private 
neurologist report, in which the neurologist stated: "I 
don't feel there is a neurogenic basis for the symptoms 
related to his right knee shrapnel injury."  This comment 
dissociates, rather than associates, the right knee 
symptomatology and the in-service injury, and thereby cannot 
constitute competent medical evidence linking the two.  

A claim may still be well grounded if the condition is 
observed during service or during any applicable presumptive 
period, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the condition 
to that symptomatology.  Savage, 10 Vet. App. at 495; 
38 C.F.R. § 3.303(b).  In this case, the service medical 
records are silent about the presence of a right knee 
disorder in service, but the November 1965 VA examination 
report, a few months after separation from service, showed 
knee symptomatology.  Unfortunately, there is no indication 
in the record of any right knee symptomatology between 
November 1965 and the October 1994 VA examination report.  
These findings come over 29 years after service separation, 
and they do not represent a continuity of symptomatology that 
might render the claim well grounded.  

The sole remaining evidence attempting to establish a link 
between the current right knee disorder and service is the 
appellant's contentions and testimony at his April 1997 
hearing.  For the same reasons as stated above, the record 
does not indicate that the appellant has the requisite 
medical expertise to render such a medical opinion linking 
the current right knee symptoms with service.  See Espiritu, 
2 Vet. App. 494-95.  

In the absence of competent medical evidence linking the 
current right knee symptomatology to service, the claim is 
not well grounded.  Because the claim is not well grounded, 
VA is under no duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81.  

IV.  Respiratory, Skin, and Neurologic Disorders Secondary to 
Exposure to Herbicide Agents

A claimant who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at § 3.309(e) shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.307(a).  A "herbicide agent" is a chemical in 
a herbicide used in support of the U.S. and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
38 C.F.R. § 3.307(a)(6)(i).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313.  The "Vietnam era" is the 
period beginning on February 28, 1961 and ending on May 7, 
1975, inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  38 C.F.R. § 3.2(f).  

The evidence of record reveals the appellant had service in 
Vietnam from October 1964 to September 1965.  His service 
personnel records indicate he received the Armed Forces 
Expeditionary Medal, the Army Commendation Medal for heroism 
in connection with operations against a hostile force, the 
Purple Heart Medal, and the Bronze Star Medal with "V" 
device.  The record overwhelmingly supports the conclusion 
that he served in Vietnam within the appropriate period, and 
thereby had qualifying Vietnam service.  38 C.F.R. §§ 3.2(f), 
3.307(a)(6)(iii), 3.313(a).  

Because the appellant is presumed to have been exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
multiple myeloma; acute and subacute peripheral neuropathy; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermato-fibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  The appellant is not, though, 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).   

A.  Respiratory Disorder

The service medical records are silent as to any respiratory 
complaints of findings until a July 1964 clinical record 
showing mild bronchitis, with coughing and tightness of the 
chest with respiration.  An October 1964 service clinical 
record noted lost voice and complaints of cough, but 
examination was negative.  The September 1965 service 
separation examination report was negative for any 
respiratory complaints or findings.  

A November 1965 VA examination report noted no abnormality 
associated with the respiratory system.  

A May 1977 private physician's report indicated that the 
appellant had a one-year history of hay fever following 
recent relocation to a new geographic area.  The impression 
was allergic rhinitis with possible asthma.  The same private 
physician provided clinical records from April 1977 to April 
1982 concerning treatment for allergic rhinitis.  

On April 1994 VA Agent Orange examination, allergic rhinitis 
and sinusitis were noted.  An August 1994 VA psychiatric 
clinical record noted a history of asthma in 1965.  A 
September 1994 VA clinical record reported asthma and allergy 
to various environmental factors, including grass, trees, 
weeds, termites, dust, and dogs.  

An October 1994 VA pulmonary function study found mild airway 
obstruction.  VA neuropsychiatric examination in October 1994 
noted a history of asthma.  

An October 1994 VA clinical record reported asthma since 
service.  The diagnosis was bronchial asthma, mixed.  The 
examiner also discussed allergies and the use of inhalers.  A 
November 1994 VA clinical record noted subacute asthma and 
shortness of breath.  

March 1996 VA clinical records found breathing difficulties, 
a cold for the previous three weeks, the use of inhalers, 
possible asthma, allergies, and bronchitis with wheezing.  

An April 1997 VA clinical record indicated that the appellant 
had a cold for about one and a half weeks. The assessment was 
bronchitis.  

The appellant testified at his April 1997 hearing that he had 
a low resistance to colds and often had difficulty breathing, 
which he related to his exposure to herbicide agents in 
Vietnam.  He noted that other members of his family who had 
not served in Vietnam did not have these respiratory 
difficulties, which were first experienced about 3 to 4 years 
after separation from service.  

The initial concern raised by the appellant's allegation that 
he was exposed to herbicide agents in Vietnam is whether he 
currently has a respiratory disorder listed at 38 C.F.R. 
§ 3.309(e), as is required to prevail in a presumptive 
service connection claim based on such exposure.  The Board 
reasserts its acknowledgment of the appellant's service in 
Vietnam, and the presumption that he was exposed to herbicide 
agents.  However, the key consideration is whether the record 
includes evidence of a respiratory disorder listed in 
§ 3.309(e).  

The record includes competent evidence of hay fever, allergic 
rhinitis and sinusitis, and asthma.  These respiratory 
disorders are not listed at 38 C.F.R. § 3.309(e), and the 
record does not show the presence of a respiratory cancer as 
listed at 38 C.F.R. § 3.309(e).  In light of these findings, 
the Board cannot conclude that the appellant has a disorder 
listed at 38 C.F.R. § 3.309(e) that can be presumptively 
related to herbicide exposure in Vietnam.  

Service connection may still be established for disease with 
proof of actual direct causation.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1041-42; Douglas v. 
Derwinski, 2 Vet. App. 435, 443 (1992).  Hay fever, allergic 
bronchitis, and possible asthma were first noted in a May 
1977 private physician's report, prepared about 12 years 
after separation from service.  The service medical records 
and the November 1965 VA examination report do not indicate 
any respiratory symptomatology, and the post-service clinical 
record fails to establish any etiologic link between service 
and the current findings of hay fever, allergic rhinitis and 
sinusitis, and asthma, or between these findings and the 
accepted exposure to herbicide agents in service.  

The August 1994 VA psychiatric clinical record noted a 
history of asthma in 1965, the year he separated from 
service.  But this evidence represents information simply 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, and does not constitute 
competent medical evidence.  LeShore, 8 Vet. App. at 410.  
Thus, to the extent that these clinical reports based a 
finding on a recitation by the appellant of his own medical 
history, the information is not probative evidence as to the 
etiology of the disorder.  As the evidence is not probative, 
it cannot form the basis of competent medical evidence.  Nor 
is there any evidence between service and the first showing 
of respiratory problems in 1977 to suggest a continuity of 
symptomatology.  See Savage, 10 Vet. App. at 495; 38 C.F.R. 
§ 3.303(b).  

The only opinion of record linking the appellant's 
respiratory disorders with service or with exposure to 
herbicide agents in service is that of the appellant himself.  
The record does not show that the appellant is trained to 
provide expert medical testimony.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded because persons without medical expertise are not 
competent to offer medical opinions.  Moray, 5 Vet. App. at 
214; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494-95.  

On review of the evidentiary record, the Board concludes that 
the appellant's claim of service connection for a respiratory 
disorder is not well grounded.  Absent competent medical 
evidence of a nexus between his current respiratory disorders 
and service, or exposure to Agent Orange or other herbicides 
during service, the claim does not meet the requirements for 
presentation of a well-grounded claim.  As the claim is not 
well grounded, VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  

B.  Skin Disorder

The service medical records are silent as to any complaints 
or findings of a skin disorder.  

A November 1965 VA examination report noted various scars 
associated with shell fragment wounds, but no other skin 
abnormality.  On December 1993 VA clinical treatment, dry, 
hyperkeratotic skin on the abdomen was reported.  

An April 1994 VA Agent Orange examination report noted skin 
rash and thick toenails.  It was noted as history that the 
appellant was directly sprayed with Agent Orange and was sick 
vomiting for a day.  He had the onset of hives on his body, 
including his lips and legs, and a pruritic rash mostly on 
his lower legs that he scratched, leaving scars.  

A May 1994 VA clinical record reported a rash on the 
appellant's left leg and arm, with redness and swelling.  The 
diagnosis was an allergic reaction.  An August 1994 VA 
clinical record noted a skin condition in 1965.  

A June 1996 VA clinical record found intermittent bilateral 
upper thigh burning, itching, and inflammation for a week.  
He apparently had a similar problem 6 months earlier.  The 
assessment was pruritus and dermatitis of the upper thigh, 
bilaterally.  

A September 1996 VA clinical record showed that the appellant 
complained of an intermittent rash on his hip and upper thigh 
area.  The assessment was bilateral thigh dermatitis.  A 
December 1996 VA clinical record showed an intermittent rash 
on the hip area.  The assessment was eczema and itching.  

The appellant testified at an April 1997 hearing that he had 
discoloration of the skin under the band of his underwear, as 
well as itchiness affecting the left leg and right thigh and 
sometimes the chest.  He stated he had seen a doctor for 
these complaints, who rendered no diagnosis and described the 
disorder as a rash.  He asserted that during service he came 
in from the field with lumps all over his body, and that the 
current skin manifestations are of similar character.  

The record includes competent evidence of skin rash and 
bilateral upper thigh pruritus and dermatitis.  These skin 
disorders are not listed at 38 C.F.R. § 3.309(e), and the 
record does not show the presence of a skin disorder such as 
chloracne or other acneform disease consistent with 
chloracne, or any form of cancer, as listed at 38 C.F.R. 
§ 3.309(e).  The record is entirely silent as to any form of 
acne, and the findings discussed above do not correspond to 
the list of diseases at 38 C.F.R. § 3.309(e).  Based on these 
findings, the Board cannot conclude that the appellant has a 
disorder listed at 38 C.F.R. § 3.309(e) that can be 
presumptively related to herbicide exposure in Vietnam.  

Service connection may still be established for disease with 
proof of actual direct causation.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1041-42; Douglas, 2 
Vet. App. at 443.  

Symptomatology involving the skin was first noted in a 
December 1993 VA clinical record, prepared over 28 years 
after separation from service.  Neither the service medical 
records nor the post-service clinical evidence indicate any 
etiologic link between the current findings and service, or 
between the current findings and the accepted exposure to 
herbicide agents in service.  The August 1994 VA psychiatric 
clinical record noted a history of a skin condition in 1965, 
the year he separated from service.  But this evidence 
represents information simply recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, and does not constitute competent medical evidence.  
LeShore, 8 Vet. App. at 410.  Thus, to the extent that this 
evidence based a finding on a recitation by the appellant of 
his own medical history, the information is not probative 
evidence as to the etiology of the disorder.  As the evidence 
is not probative, it cannot form the basis of competent 
medical evidence.  Nor is there any evidence between service 
and the first showing of skin-related symptomatology in 1994 
to suggest a continuity of symptomatology.  Savage, 10 Vet. 
App. at 495; 38 C.F.R. § 3.303(b).  

The only opinion of record linking the appellant's skin 
disorders with service or with exposure to herbicide agents 
in service is that of the appellant himself.  The record does 
not show that the appellant is trained to provide expert 
medical testimony and his lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Moray, 5 Vet. App. at 214; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.  

After reviewing the evidentiary record, the Board concludes 
that the appellant's claim of service connection for a skin 
disorder is not well grounded.  Absent competent medical 
evidence of a nexus between the appellant's current skin 
disorders and service, or his exposure to Agent Orange or 
other herbicides during service, the claim does not meet the 
threshold requirements for the presentation of a well-
grounded claim.  Because the claim is not well grounded, VA 
is under no duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81.  

C.  Neurologic Disorder

The service medical records are silent as to any complaint or 
clinical finding of a neurologic disorder.  

A November 1965 VA examination report indicated that the 
appellant complained of some paresthesia and numbness of the 
right toes of the left foot since he was wounded in the left 
foot earlier than year.  

December 1993 to January 1994 VA psychiatric hospital records 
noted neurological findings within normal limits.  

An April 1994 VA Agent Orange examination report noted 
decreased sensation on the left fingertips, especially the 
thumb, and numbness and tingling of the left foot and hands 
for years.  The examiner also noted the appellant's 
complaints of memory difficulties since his service in 
Vietnam.  

An October 1994 VA neuropsychiatric examination report 
indicated that the appellant discussed his claimed memory 
loss difficulties.  VA nerve conduction study of the left 
shoulder in October 1996 noted lower limits of normal to 
borderline velocities.  

A private neurologist, in a May 1997 report addressed to VA 
medical professionals, wrote that there was numbness reported 
medially in the left upper extremity that was not connected 
to injuries in service.  

A private orthopedist, in a May 1997 report addressed to VA 
medical professionals, wrote that the left shoulder 
complaints could be coming from the neck or from within the 
shoulder itself.  A June 1997 VA neuropsychological 
examination report showed evidence suggesting a short-term 
memory deficit, but the examiner questioned the validity of 
the specific findings.  

A June 1998 VA EMG/nerve conduction study discussed the 
origin of numbness along the left-hand fingers and the medial 
left arm.  The results were abnormal consistent with cervical 
radiculopathy, possibly ulnar neuropathy, less likely 
brachial plexopathy.  An October 1998 addendum by another 
examiner concurred with the findings of the June 1998 report.  

The record includes competent evidence of paresthesias and 
numbness of the right toes of the left foot, decreased 
sensation of the left fingertips, especially the thumb, 
numbness and tingling of the left foot and both hands, and 
numbness of the left upper extremity.  The record also 
includes the appellant's complaints of memory loss.  These 
neurologic disorders are not listed at 38 C.F.R. § 3.309(e), 
and the record does not show the presence of a neurologic 
disorder such as subacute and acute peripheral neuropathy as 
listed at 38 C.F.R. § 3.309(e).  Thus, the Board does not 
conclude that the appellant has a neurologic disorder listed 
at 38 C.F.R. § 3.309(e) that can be presumptively related to 
herbicide exposure in Vietnam.  

Service connection may still be established for disease with 
proof of actual direct causation.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1041-42; Douglas, 2 
Vet. App. at 443.  Paresthesias and numbness of the right 
toes of the left foot was first noted in the November 1965 VA 
examination report, but were linked to a left foot injury in 
service rather than exposure to a herbicide agent.  Other 
neurologic findings, including memory loss, were first noted 
during or after December 1993, about 28 years after service 
separation.  Neither service medical records nor post-service 
clinical evidence indicate any etiologic link between current 
neurologic complaints or findings and service, or between the 
current neurologic complaints or findings and exposure to 
herbicide agents in service.  

The April 1994 VA neuropsychiatric evaluation noted the 
appellant's complaints of memory difficulties since his 
service in Vietnam.  This evidence represents information 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, and does not 
constitute competent medical evidence.  LeShore, 8 Vet. App. 
at 410.  Thus, to the extent that this evidence based a 
finding on a recitation by the appellant of his own medical 
history, the information is not probative evidence as to the 
etiology of the disorder.  As the evidence is not probative, 
it cannot form the basis of competent medical evidence.  Nor 
is there any evidence between service and the first showing 
of skin-related symptomatology in 1994 that might suggest a 
continuity of symptomatology.  See Savage, 10 Vet. App. at 
495; 38 C.F.R. § 3.303(b).  

The only opinion of record linking the neurologic findings 
with service or with exposure to herbicide agents is that of 
the appellant himself.  The record does not show that he is 
skilled or trained to provide medical testimony and his lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Moray, 5 Vet. App. at 214; 
Grottveit, 5 Vet. App. at 93. 

After reviewing the evidentiary record, the Board concludes 
that the appellant's claim for service connection is not well 
grounded.  Absent competent medical evidence of a nexus 
between his current neurologic findings and service, or his 
exposure to Agent Orange or other herbicides during service, 
the claim does not meet the threshold requirements for a 
well-grounded claim.  Because the claim is not well grounded, 
the VA is under no duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81.  

V.  Other Considerations

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under 
38 U.S.C.A. § 5103(a) in the April 1995 statement of the case 
and in the January 1997 and January 1999 supplemental 
statements of the case in which the appellant was informed 
that the reason for the denial of the claims was the lack of 
evidence linking the current disorders to service, an 
applicable presumptive period after service, or exposure to a 
herbicide agent in Vietnam.  By this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
is nonprejudicial to the appellant.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a left shoulder 
disorder is denied.  

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a respiratory disorder 
secondary to exposure to herbicide agents is denied.  

Entitlement to service connection for a skin disorder 
secondary to exposure to herbicide agents is denied.  

Entitlement to service connection for a neurologic disorder 
secondary to exposure to herbicide agents is denied. 


REMAND

The appellant's claim of service connection for a left foot 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Epps, 126 F.3d at 1468.  The record includes competent 
medical evidence of current left foot disorder, including 
numbness and findings of post-traumatic arthritis, as well as 
service medical records documenting treatment in service for 
lacerations of the left foot, the result of combat with the 
enemy.  A May 1997 private orthopedist noted that the 
numbness "may relate" to the tibial nerve branches, but 
also cited other findings making it difficult to identify a 
peripheral nerve injury due to shrapnel wound.  The 
statement, possibly relating the current left foot symptoms 
to an injury in service, constitutes competent medical 
evidence of such relationship for well-groundedness purposes.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (medical 
nexus evidence expressed as "possible" sufficient for that 
aspect of well-grounded claim); Molloy v. Brown, 9 Vet. App. 
513, 516 (1996) (illustrating that medical opinions need not 
be expressed in terms of certainty to well grounded a claim).  
Since the claim is well grounded, VA has a duty to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The claim will be remanded for VA 
orthopedic examination to determine the nature and etiology 
of the left foot disorder.

With respect to the claims seeking higher evaluations for the 
service-connected residuals of a facial scar, a left foot 
scar, a left shoulder scar, and a right knee scar, the Board 
finds these claims also as well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
As part of its duty to assist the appellant in the 
development of facts pertinent to the claim, these claims 
will also be remanded for VA examination.  The disabilities 
were last examined in August 1994.  An accurate evaluation of 
the appellant's claims requires a thorough and 
contemporaneous examination to determine the nature and 
severity of the disabilities.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for a 
left foot disorder since May 1997, and 
for residuals of facial, left foot, left 
shoulder, and right knee scars since 
August 1994, as well as the approximate 
dates of such treatment.  After securing 
any necessary releases, the RO should 
obtain complete clinical records of such 
treatment and associate them with the 
claims folder.  

2.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the nature and etiology of his 
claimed left foot disorder.  The claims 
file and a copy of this REMAND must be 
made available to the physician for 
review in conjunction with the 
examination.  The examiner should obtain 
all pertinent history concerning the 
claimed disorder.  All necessary tests 
and studies should be conducted.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability(ies) found.  The examiner 
should also comment on whether any 
manifestations noted are the result of 
the left foot injury in service, based on 
examination and review of the claims 
file, or whether any such manifestations 
are related to a post-service, 
intercurrent injury.  

3.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and severity of the residuals of 
his facial, left foot, left shoulder, and 
right knee scars.  The claims file and a 
copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner should obtain all pertinent 
history concerning the disabilities.  All 
necessary tests and studies should be 
conducted.  The report of examination 
should contain a detailed account of all 
manifestations of the disabilities.  The 
examiner should also comment on whether 
the residuals of any of the disabilities 
involve any disfigurement (and the 
severity of any disfigurement), poor 
nourishment or repeated ulceration, 
tenderness or pain on objective 
demonstration, and limitation of function 
of the part affected.  

4.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.   
Stegall v. West, 11 Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
In readjudicating the claims for higher evaluations of 
service-connected residuals of a left shoulder scar and a 
right knee scar, the RO should consider Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

